DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re Claim 1: Claim 1 contains limitations: “a first portion of the first pad overlapping with the first plug in the first direction are all bonded with the second pad, and a second portion of the second pad overlapping with the second plug in the first direction are all bonded with the first pad”. 
In these limitations, portions: “are all bonded” are unclear with respect to a meaning of “all”.
Appropriate correction is required to clarify the claim language.
For this Office Action, since the Examiner did not understand what “all” mean, the above limitations were interpreted as: “a first portion of the first pad overlapping with the is bonded with the second pad, and a second portion of the second pad overlapping with the second plug in the first direction is bonded with the first pad”.
In re Claims 2-3: Claims 2-3 are rejected under35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (US 2016/0079164) in view of Yokoyama (US 2014/0091321). 
In re Claim 1, Fukuzumi teaches a semiconductor device comprising (Figs. 1, 6): 
a first chip 200 (paragraph 0018) including:
a substrate 5 (paragraph 0065),
a first interconnect layer – an upper layer 76 (paragraph 0065) provided above the substrate 5,
a first pad – one of multiple pads 93 (Fig. 6, paragraph 0088) provided above the first interconnect layer, and
a second chip 100 (paragraph 0018) including: 
a second interconnect layer 73 (paragraph 0064), 
a second pad – one of multiple pads 81 (see Fig. 6, paragraph 0085) provided under the second  interconnect layer 73,
a memory cell array (paragraph 0064) electrically connected to the second interconnect layer 73 (paragraphs 0064, 0076).
Fukuzumi does not teach: a first plug extending in a first direction crossing a surface of the substrate and connecting the first interconnect layer and the first pad; a second plug extending in the first direction and connecting the second interconnect layer and the second pad, and, accordingly, Fukuzumi does not teach that the first and second plugs do not overlap with each other in the first direction, and does not teach (as interpreted) that a first portion of the first pad overlapping with the first plug in the first direction bonded with the second pad, and a second portion of the second pad overlapping with the second plug in the first direction bonded with the first pad: in the Fukuzumi device, the first and second bonding pads are directly connected to corresponding interconnect layers.
Yokoyama teaches (Fig. 6): a first plug 31 (paragraph 0128) extending in a first direction (being a vertical direction) crossing a surface of a substrate (comprising source/drain region 21a, paragraph 0115) and connecting a first layer S/D, 21a, and a first pad 29 (paragraph0113); a second plug 31’ (paragraph 0133) extending in the first direction and connecting a second interconnect layer 21c’ (paragraph 0134) and a second pad 29’ (paragraph 0133), wherein the first and second plugs 31 and 31’ do not overlap with each other in the first direction, wherein a first portion (being a right portion of 29) of the first pad 29 overlapping with the first plug 31 in the first direction bonded 
Fukuzumi and Yokoyama teach analogous art directed to two chips bonded to each other, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fukuzumi device in view of Yokoyama’ teaching, since they are from the same field of endeavor, and Yokoyama created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fukuzumi device by substituting bonded together first and second pads with a structure comprising not only first and second pads bonded to each other (per Fukuzumi and Yokoyama), but also comprising a first plug extending in the first direction and connected the first interconnect layer to the first pad and a second plug extending in the first direction and connecting the second interconnect layer to the second pad, wherein a first portion of the first pad overlaps with the first plug and a second portion of the second pad overlaps with the second plug, the first and second plugs to not overlap with each other in the first direction, if it is desirable connecting the first and second pads with the corresponding first and second interconnect layer through first and second plugs, accordingly: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 2, Fukuzumi/Yokoyama teaches the device of Claim 1 as cited above, where Yokoyama teaches the first and second plugs.

Fukuzumi teaches (Figs. 1 and 6) that first and second pads, 93 and 91, accordingly, are formed from a copper (paragraph 0090). Fukuzumi does not explicitly teach materials for the first and second interconnects 76 and 73, but teaches that various other interconnects are formed from tungsten (paragraph 0073). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fukuzumi/Yokoyama device of Claim 1 by creating the first and second interconnects of Fukuzumi also from tungsten (similar to others interconnects in his device), in order to enable creation of these interconnects, and when it is desirable to limit a number of materials used for various interconnects. 
It would have been further obvious for one of ordinary skill in the art creating the first and second pads and the first and second plugs from the same material (per Yokoyama). 
With the above modifications, it would have been obvious for one of ordinary skill in the art before filing the application that a material of the first plug is identical with a material of the first pad and different from a material of the first interconnect layer, and a material of the second plug is identical with a material of the second pad and different from a material of the second interconnect layer.
In re Claim 3, Fukuzumi/Yokoyama teaches the device of Claim 1 as cited above, wherein (as is obvious from the modification of Fukuzumi’ device per Yokoyama for Claim 1) the first portion is provided on an upper face of the first pad and projects 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chen et al. (US 2007/0145367) teaches a structure of bonded first and second pads and comprising first and second plugs that is similar to the structure of Yokoyama used for Claim 1.

Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/07/22